Motion by the appellant pro se for a writ of error corana nobis to vacate a decision and order of this court dated October 3, 1988 [143 AD2d 686], which determined an appeal from a judgment of the Supreme Court, Queens County, rendered February 4, 1985.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied.
The defendant has failed to establish that he was denied the effective assistance of counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Lawrence and Kunzeman, JJ., concur.